 

Exhibit 10.34

 

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE
WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR
THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING
THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

Warrant No. WC-31

 

AUDIOEYE, INC.

COMMON STOCK WARRANT

 

This Common Stock Warrant (this “Warrant”) is issued as of September 26, 2018,
by AudioEye, Inc., a Delaware corporation (the “Company”), to Equity Trust
Custodian, FBO Alexandre Zyngier IRA (the “Holder”) in connection with that
certain Convertible Promissory Note No. PM-31 dated as of September 26, 2018,
(the “Note”), according to the terms of that certain Note and Warrant Purchase
Agreement, dated as of October 9, 2015, by and between the Company and the other
parties thereto (as the same may from time to time be amended, modified,
extended, renewed or restated, the “Purchase Agreement”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Purchase Agreement.

 

1.          Number of Warrant Shares; Exercise Price. Subject to the terms and
conditions set forth herein, the Holder is entitled, upon surrender of this
Warrant at the principal office of the Company, to purchase from the Company
20,000 shares of common stock, $0.00001 par value per share (the “Common
Stock”), of the Company (as adjusted from time to time, “Warrant Shares”) at a
price of $2.50 per Warrant Share (as adjusted for splits and the like, the
“Exercise Price”).

 

2.          Exercise Period. This Warrant is exercisable as to the Warrant
Shares covered hereby during the period commencing on the date hereof and
continuing until 5:00 p.m. Arizona Time on the fifth (5th) anniversary hereof
(the “Expiration Date”).

 

3.          Method of Exercise. Subject to Sections 1 and 2 above, the Holder
may exercise, in whole or in part, the purchase rights evidenced by this
Warrant. Such exercise shall be effected by: (a) the surrender of this Warrant,
together with a duly executed copy of the form of exercise notice attached
hereto as Annex I (the “Exercise Notice”), to the secretary of the Company at
its principal office, accompanied by (b) either (x) the payment to the Company
by cash, check or wire transfer of an amount equal to the product of (i) the
Exercise Price multiplied by (ii) the number of Warrant Shares being purchased
(such product, the “Purchase Price”) or (y) the payment of the Purchase Price
through a “cashless exercise” in accordance with Section 4. The date on which
the Exercise Notice is delivered to the secretary of the Company is an “Exercise
Date.”

 

 

 

 

4.          Cashless Exercise. In the event the Holder elects to satisfy its
obligation to pay the Purchase Price through a “cashless” exercise, the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

“X” equals the number of Warrant Shares to be issued to the Holder;

 

“Y” equals the total number of Warrant Shares with respect to which this Warrant
is being exercised;

 

“A” equals the arithmetic average of the Closing Sale Prices of the shares of
Common Stock (as reported by Bloomberg Financial Markets) for the five (5)
consecutive Trading Days ending on the date immediately preceding the Exercise
Date (the “Fair Market Value”); and

 

“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the Principal Trading Market
for such security, as reported by Bloomberg Financial Markets, or, if such
Principal Trading Market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg Financial Markets, or, if no last trade price
is reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported in the “pink sheets” by OTC Markets. “Trading Day” means a
day on which exchanges in the United States are open for the buying and selling
of securities. “Principal Trading Market” means the OTC Bulletin Board, the OTC
Markets, NASDAQ or a national securities exchange. If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as determined in good faith by the Board of Directors of the
Company. The Board of Directors’ determination shall be binding upon all parties
absent demonstrable error. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

5.          Rule 144. For purposes of Rule 144 promulgated under the Securities
Act of 1933, as amended (the “Act”), it is intended, understood and acknowledged
that the Warrant Shares issued in a “cashless exercise” transaction shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the Original Issue Date of
this Warrant (provided that the Commission continues to take the position that
such treatment is proper at the time of such exercise).

 

6.          Certificates for Warrant Shares. If the shares of the Company are
certificated, upon the exercise of the purchase rights evidenced by this
Warrant, one or more certificates for the number of Warrant Shares so purchased
shall be issued and delivered to the Holder as soon as practicable thereafter,
with a legend substantially similar to the legend set forth below (in addition
to any legend required under applicable state securities laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY,
NOR MAY THE SECURITIES BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT
REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE UNITED STATES FEDERAL OR
STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF
SHAREHOLDER’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF
SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR
ASSIGNMENT.”

 

 - 2 - 

 

 

Upon any partial exercise of this Warrant, the Company shall forthwith issue and
deliver to the Holder a new warrant or warrants of like tenor as this Warrant
for the remaining portion of the Warrant Shares for which this Warrant may still
be exercised.

 

The legend set forth in this Section 6 shall be removed and the Company shall
issue a certificate (or issue in an uncertificated form) without such legend or
any other legend to the Holder if (a) such Warrants or Warrant Shares are sold
pursuant to an effective registration statement under the Act (provided that the
Holder agrees to only sell such Warrant or Warrant Shares during such time that
the registration statement is effective and not withdrawn or suspended, and only
as permitted by the registration statement), (b) such Warrants or Warrant Shares
are sold or transferred pursuant to, and in accordance with all requirements of,
Rule 144 (including, if applicable, the volume, manner-of-sale and notice filing
provisions of Rule 144), or (c) such Warrants or Warrant Shares are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
securities and without volume or manner-of-sale restrictions. The Company shall
bear all costs incurred by it or a Holder relating to the removal of the legend
in accordance with this Section 6, provided that the Company shall not be liable
for any transfer taxes relating to the issuance of a new certificate or
statement in the name of any person other than the relevant Holder and its
affiliates.

 

7.          Issuance of Warrant Shares. The Company covenants that the Warrant
Shares, when issued pursuant to the exercise of this Warrant, will be duly and
validly issued, fully-paid and non-assessable and free from all taxes, liens,
and charges with respect to the issuance thereof (except for any applicable
transfer taxes, which shall be paid by the Holder).

 

8.          Reservation of Warrant Shares. From the date hereof until the
Expiration Date, the Company shall at all times reserve and keep available out
of its authorized but unissued Common Stock of the Company or other securities
constituting Warrant Shares, solely for the purpose of issuance upon the
exercise of this Warrant, the maximum number of Warrant Shares issuable upon the
exercise of this Warrant, and the par value per Warrant Share shall at all times
be less than or equal to the applicable Exercise Price. The Company shall not
increase the par value of any Warrant Shares receivable upon the exercise of
this Warrant above the Exercise Price then in effect, and shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock of the
Company upon the exercise of this Warrant.

 

 - 3 - 

 

 

9.          Holder’s Restrictions.  The Holder shall not have the right to
exercise any portion of this Warrant, pursuant to Section 3 or otherwise, to the
extent that after giving effect to such issuance after exercise, the Holder
(together with the Holder’s affiliates), as set forth on the applicable Exercise
Notice, would beneficially own in excess of 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to such issuance.  For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant and any other
security of the Company convertible into Common Stock with respect to which the
determination of such sentence is being made.  Except as set forth in the
preceding sentence, for purposes of this Section 9, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Exchange Act (as defined
below), it being acknowledged by Holder that the Company is not representing to
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 9 applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by the Holder) and of which portion of this
Warrant is exercisable shall be in the sole discretion of such Holder, and the
submission of an Exercise Notice shall be deemed to be such Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.  For purposes of this Section 9, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of the Holder, the Company shall
within two Trading Days (as defined below) confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder or its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported.  The provisions of
this Section 9 may be waived by the Holder upon, at the election of the Holder,
not less than 61 days’ prior notice to the Company, and the provisions of this
Section 9 shall continue to apply until such 61st day (or such later date, as
determined by the Holder, as may be specified in such notice of waiver).

 

10.         Adjustment of Exercise Price and Number of Warrant Shares. The
number of and kind of Warrant Shares purchasable upon exercise of this Warrant
and the Exercise Price shall be subject to adjustment from time to time as
follows:

 

(a)          Subdivisions, Combinations and Other Issuances. If the Company
shall at any time or from time to time prior to the Expiration Date subdivide
the Warrant Shares, by forward stock split or otherwise, or combine such shares,
or issue additional shares as a dividend with respect to any such shares, the
number of Warrant Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination. Appropriate
adjustments shall also be made to the Exercise Price payable per Warrant Share,
but the Purchase Price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. The
aggregate Exercise Price shall be reduced by the aggregate amount of cash
dividends paid to holders of equity securities in the Company prior to the date
of the Holder’s exercise of the Warrant. Any adjustment under this Section 10(a)
shall become effective as of the record date of such subdivision, combination,
dividend, or other distribution, or in the event that no record date is fixed,
upon the making of such subdivision, combination or dividend.

 

 - 4 - 

 

 

(b)          Merger, Consolidation, Reclassification, Reorganization, Etc. In
case of any change in the Warrant Shares prior to the Expiration Date (other
than as a result of a subdivision, combination, or stock dividend provided for
in Section 10(a) above), whether through merger, consolidation,
reclassification, reorganization, partial or complete liquidation, purchase of
substantially all the assets of the Company, or other change in the capital
structure of the Company (any of the foregoing a “Sale Event”), then, as a
condition of such Sale Event, lawful and adequate provision will be made so that
the Holder will have the right thereafter to receive upon the exercise of the
Warrant the kind and amount of shares of stock or other securities or property
to which it would have been entitled if, immediately prior to such Sale Event,
he had held the number of Warrant Shares obtainable upon the exercise of the
Warrant. In any such case, appropriate adjustment will be made in the
application of the provisions set forth herein with respect to the rights and
interest thereafter of the Holder, to the end that the provisions set forth
herein will thereafter be applicable, as nearly as reasonably may be, in
relation to any shares of stock or other property thereafter deliverable upon
the exercise of the Warrant. If the Company, at any time while this Warrant is
outstanding, distributes to holders of the Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of the Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Holder shall be entitled upon exercise of
this Warrant for the purchase of any or all of the Warrant Shares, to receive
the amount of Distributed Property which would have been payable to the Holder
had such Holder been the holder of such Warrant Shares on the record date for
the determination of stockholders entitled to such Distributed Property.  The
Company will at all times set aside in escrow and keep available for
distribution to such holder upon exercise of this Warrant a portion of the
Distributed Property to satisfy the distribution to which such Holder is
entitled pursuant to the preceding sentence.  The Company will not permit any
change in its capital structure to occur unless the issuer of the shares of
stock or other securities to be received by the Holder, if not the Company,
agrees to be bound by and comply with the provisions of this Warrant.

 

(c)          Dilution.

 

(i)          In the event that the Company shall, at any time or from time to
time, offer shares of Common Stock (other than Excluded Shares (as defined in
the Note)) in a non-public offering (or in a public offering in which more than
50% of such public offering is subscribed to by affiliates of the Company) in
which the Common Stock is sold at a price less than the Exercise Price, then the
Exercise Price shall be reduced (but not increased) to an amount determined by
multiplying the Exercise Price by a fraction (x) the numerator of which shall be
(A) the number of shares of Common Stock deemed outstanding (as determined in
the following sentence) immediately prior to such issue or sale, plus (B) the
number of shares of Common Stock which the Aggregate Consideration (as defined
below) received or deemed received by the Company for the total number of
additional shares of Common Stock so issued would purchase at such then-existing
Exercise Price, and (y) the denominator of which shall be the number of shares
of Common Stock deemed outstanding (as determined in the following sentence)
immediately prior to such issue or sale plus the total number of additional
shares of Common Stock so issued.  For the purposes of the preceding sentence,
the number of shares of Common Stock deemed to be outstanding as of a given date
shall be the sum of (I) the number of shares of Common Stock outstanding, (II)
the number of Warrant Shares obtainable upon exercise of the Warrant if the
Exercise Date is the day immediately preceding the given date, and (III) the
number of shares of Common Stock which are issuable upon the exercise or
conversion of all other rights, options and Warrant Shares outstanding on the
day immediately preceding the given date. Notwithstanding the foregoing, any
issuance of additional Notes in an Additional Closing (as defined in the
Purchase Agreement) or issuance of the equity securities into which they convert
(in accordance with the terms thereof), or the issuance of equity securities
upon exercise of the other Warrants sold pursuant to the Purchase Agreement,
shall not cause an adjustment of the Conversion Price under this Section
10(c)(i).

 

(ii)         An adjustment made pursuant to Section 10(c)(i) shall be made on
the next Business Day following the date on which any such issuance or sale is
made and shall be effective retroactively to the close of business on the date
of such issuance or sale.

 

 - 5 - 

 

 

(iii)        For the purpose of making any adjustment required under Section
10(c)(i), the aggregate consideration received by the Company for any issue or
sale of securities (the “Aggregate Consideration”) shall be computed as: (A) to
the extent it consists of cash, the gross amount of cash received by the Company
before deduction of any underwriting or similar commissions, compensation or
concessions paid or allowed by the Company in connection with such issue or sale
and without deduction of any expenses payable by the Company, (B) to the extent
it consists of property other than cash, the fair value of that property as
determined in good faith by the Board of Directors of the Company; provided,
however, that to the extent the Board of Directors determines the fair value of
property other than cash is equal to or exceeds $1,000,000, then the Company
shall have such property appraised by a qualified independent appraiser, whose
valuation shall conclusively determine the value, and (C) if shares of Common
Stock, Convertible Securities (as defined below) or rights or options to
purchase either shares of Common Stock or Convertible Securities are issued or
sold together with other stock or securities or other assets of the Company for
a consideration which covers both, the portion of the consideration so received
that may be reasonably determined in good faith by the Board of Directors to be
allocable to such shares of Common Stock, Convertible Securities or rights or
options.

 

(iv)        For the purpose of the adjustment required under Section 10(c)(i),
if the Company issues or sells (x) preferred shares or other stock, options,
warrants, purchase rights or other securities convertible into, shares of Common
Stock other than Excluded Shares (such convertible stock or securities being
herein referred to as “Convertible Securities”) or (y) rights or options for the
purchase of shares of Common Stock or Convertible Securities (other than
Excluded Shares) and if the Effective Price (defined below) of such shares of
Common Stock is less than the Exercise Price, the Company shall be deemed to
have issued at the time of the issuance of such rights or options or Convertible
Securities the maximum number of shares of Common Stock issuable upon exercise
or conversion thereof and to have received as consideration for the issuance of
such shares an amount equal to the total amount of the consideration, if any,
received by the Company for the issuance of such rights or options or
Convertible Securities plus: (A) in the case of such rights or options, the
minimum amounts of consideration, if any, payable to the Company upon the
exercise of such rights or options; and (B) in the case of Convertible
Securities, the minimum amounts of consideration, if any, payable to the Company
upon the conversion thereof (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities); provided that if the
minimum amounts of such consideration cannot be ascertained, but are a function
of anti-dilution or similar protective clauses, the Company shall be deemed to
have received the minimum amounts of consideration without reference to such
clauses. The “Effective Price” of shares of Common Stock shall mean the quotient
determined by dividing the total number of shares of Common Stock issued or
sold, or deemed to have been issued or sold by the Company under Section
10(a)(i), into the Aggregate Consideration received, or deemed to have been
received by the Company for such issue under Section 10(a)(i), for such shares
of Common Stock. In the event that the number of shares of Common Stock or the
Effective Price cannot be ascertained at the time of issuance, such shares of
Common Stock shall be deemed issued immediately upon the occurrence of the first
event that makes such number of shares or the Effective Price, as applicable,
ascertainable.

 

(v)         If the minimum amount of consideration payable to the Company upon
the exercise or conversion of rights, options or Convertible Securities is
reduced over time or on the occurrence or non-occurrence of specified events
other than by reason of anti-dilution adjustments, the Effective Price shall be
recalculated using the figure to which such minimum amount of consideration is
reduced; provided further, that if the minimum amount of consideration payable
to the Company upon the exercise or conversion of such rights, options or
Convertible Securities is subsequently increased, the Effective Price shall be
again recalculated using the increased minimum amount of consideration payable
to the Company upon the exercise or conversion of such rights, options or
Convertible Securities.

 

 - 6 - 

 

 

(vi)        If any option or warrant expires or is cancelled without having been
exercised, then, for the purposes of the adjustments set forth above, such
option or warrant shall have been deemed not to have been issued and the
Exercise Price shall be adjusted accordingly.

 

(d)          Notice of Adjustment. When any adjustment is required to be made in
the number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event, the
amount of the adjustment, the method by which such adjustment was calculated,
and the number of Warrant Shares or other securities or property thereafter
purchasable and/or the Exercise Price after giving effect to such adjustment
upon exercise of this Warrant.

 

(e)          Notice of Sale Event or Distributed Property. The Company shall
promptly notify the Holder (i) of any Sale Event and the kind and amount of
shares of stock or other securities or property to which the Holder will be
entitled in accordance with Section 10(b), and (ii) in the event there is any
distribution of Distributed Property, the portion of the Distributed Property to
which the Holder is entitled in accordance with Section 10(b).

 

11.         Further Limitations on Disposition. The Holder agrees not to dispose
of all or any portion of the Warrant Shares or the Warrant (a) unless and until
there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement, or (b) the proposed disposition is pursuant to a
transaction exempt from the registration requirements of the Act; provided,
however, that the Holder may dispose or otherwise transfer the Warrant to an
affiliate of the Holder, to a family member of the Holder, or to any trust,
partnership, limited liability company or custodianship established for
estate-planning purposes for the primary benefit of the Holder or his or her
family members, in each case without the requirements set forth in this Section
11.

 

12.         No Fractional Warrant Shares. Notwithstanding any provisions to the
contrary in this Warrant, the Company shall not be required to issue any Warrant
Shares representing fractional Warrant Shares, but may instead make a payment in
cash based on the Exercise Price.

 

13.         No Rights as Stockholders. Prior to the exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder of the Company,
including, without limitation, the right to vote, to receive dividends or other
distributions or to exercise any pre-emptive rights, and the Holder shall not be
entitled to receive any notice of any proceedings of the Company, except as
provided herein or as otherwise agreed. Upon exercise of this Warrant, the
Holder shall become a stockholder of the Company in accordance with the
Company’s certificate of incorporation, to the extent such Holder is not already
a stockholder of the Company.

 

14.         Loss, Etc. of Warrant. Upon receipt of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant, and of
indemnity reasonably satisfactory to the Company if lost, stolen or destroyed,
and upon surrender and cancellation of this Warrant if mutilated, and upon
reimbursement of the Company’s reasonable incidental expenses, the Company shall
execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.

 

 - 7 - 

 

 

15.         Miscellaneous.

 

(a)          Further Acts. Each of the parties hereto agrees to perform any
further acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Warrant.

 

(b)          Notices. Unless otherwise provided, all notices and other
communications required or permitted under this Warrant shall be in writing and
shall be mailed by United States first-class mail, postage prepaid, sent by
facsimile or delivered personally by hand or by a nationally recognized courier
addressed to the party to be notified at the address or facsimile number
indicated for such person in the Purchase Agreement, or at such other address or
facsimile number as such party may designate by ten (10) days’ advance written
notice to the other parties hereto. All such notices and other written
communications shall be effective on the date of mailing, confirmed facsimile
transfer or delivery.

 

(c)          Amendment and Modification; Waiver. Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by the Company and the Holders of outstanding
Warrants exercisable for at least a majority of the Warrant Shares. No waiver by
the Company or the Holders of outstanding Warrants exercisable for at least a
majority of the Warrant Shares, waiving on behalf of all Holders, or the Holder,
waiving on its own behalf, of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by such parties so waiving.
The Holder hereby acknowledges that any provision hereof may be amended,
modified, supplemented or waived on its behalf by the Holders of outstanding
Warrants exercisable for at least a majority of the Warrant Shares. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any rights, remedy,
power or privilege arising from this Warrant shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

(d)          Headings; References. The headings of sections contained in this
Warrant are included herein for reference purposes only, solely for the
convenience of the parties hereto, and shall not in any way be deemed to effect
the meaning, interpretation or applicability of this Warrant or any term,
condition or provision hereof.

 

(e)          Successors and Assigns. All of the covenants, stipulations,
promises, and agreements in this Warrant shall bind and inure to the benefit of
the parties’ respective successors and assigns, whether so expressed or not.

 

(f)          Governing Law. This Warrant any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware, without reference to the conflicts
of law provisions.

 

(g)          Entire Agreement. The terms and provisions of the Transaction
Agreements supersede all written and oral agreements and representations made by
or on behalf of the Company. The Transaction Agreements contain the entire
agreement of the parties.

 

(h)          Severability. If one or more provisions of this Warrant are held to
be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

 - 8 - 

 

 

(i)          Execution and Counterparts. This Warrant may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and such counterparts together shall constitute only one
instrument. Any one of such counterparts shall be sufficient for the purpose of
proving the existence and terms of this Warrant and no party shall be required
to produce an original or all of such counterparts in making such proof.

 

(j)          Jurisdiction. EACH OF THE PARTIES AGREE THAT NEITHER IT NOR ANY
ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS WARRANT OR
(B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE
BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE
SUBJECT TO NO EXCEPTIONS. NONE OF THE PARTIES HERETO HAS AGREED WITH OR
REPRESENTED TO ANY OTHER THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES. EACH OF THE PARTIES HEREBY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AS WELL AS TO THE JURISDICTION OF
ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN OR OTHER REVIEW SOUGHT FROM THE
AFORESAID COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR WITH RESPECT TO THIS WARRANT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS
TO VENUE IN ANY OF SUCH COURTS.

 

(k)          Information Rights. While  any  securities of the Company remain
outstanding and  are “restricted securities” within the meaning of Rule
144(a)(3) under the Act, the Company will, during any period in which the
Company is not subject to and in compliance with Section 13 or 15(d) of the of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”) and are
not exempt from reporting under Rule 12g3-2(b) under the Exchange Act, furnish
to the Holder, upon request and at the Company’s expense, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Act.

 

(l)          No Impairment. The Company shall not, by amendment of its
Certificate of Incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Warrant and in taking all such action as may be necessary or appropriate to
protect the Holder’s rights under this Warrant against impairment.

 

[Remainder of page intentionally left blank]

 

 - 9 - 

 

 

IN WITNESS WHEREOF, this Warrant is executed as of the date first written above.

 

  COMPANY:       AUDIOEYE, INC.

 

  By: /s/ Todd A. Bankofier     Name: Todd A. Bankofier     Title: Chief
Executive Officer

 

Signature page to

AudioEye, Inc.
Common Warrant

 

 

IN WITNESS WHEREOF, this Warrant is executed as of the date first written above.

 

  HOLDER:       If Entity:       Entity Name: Equity Trust Custodian, FBO
Alexandre Zyngier IRA

 

  By: /s/ Alexandre Zyngier         Name: Alexandre Zyngier         Title:  

 

  If Individual:

 

  Name:           Signature:  

 

Signature page to

AudioEye, Inc.
Common Warrant

 

 

ANNEX I

 

NOTICE OF EXERCISE

 

TO:    

 

1.           The undersigned Warrantholder (“Holder”) elects to acquire the
Warrant Shares of AudioEye, Inc. (the “Company”), pursuant to the terms of the
Warrant dated October ___, 2015 (the “Warrant”). Capitalized terms used herein
and not otherwise defined herein have the respective meanings set forth in the
Warrant.

 

2.           The Holder elects to purchase _________ Warrant Shares as provided
in Section 3 and (check one):

 

¨tenders herewith a check in the amount of $_______ as payment of the Purchase
Price

 

¨intends that payment of the Purchase Price shall be made as a “cashless
exercise’ under Section 4 of the Warrant

 

3.           The Holder surrenders the Warrant with this Notice of Exercise.

 

4.           The Holder represents that it is acquiring the aforesaid Warrant
Shares for investment and not with a view to, or for resale in connection with,
distribution and that the Holder has no present intention of distributing or
reselling the Warrant Shares unless in compliance with all applicable federal
and state securities laws.

 

5.           Pursuant to this Notice of Exercise, the Company shall deliver to
the Holder Warrant Shares determined in accordance with the terms of the
Warrant.

 

By:           Name:           Title:           Date:    

 

 

